Case: 15-30281      Document: 00513445206         Page: 1    Date Filed: 03/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30281
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 30, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JASON LEE BRADBERRY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 6:04-CR-60042-1


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Jason Lee Bradberry appeals his resentencing to a five-year term of
imprisonment following the revocation of his sentence of five years of probation
on his guilty plea conviction for conspiring to possess with intent to distribute
controlled substances. See 18 U.S.C. § 3565; see also 21 U.S.C. §§ 841(a)(1),
846. Reviewing for plain error, we affirm. See United States v. Teuschler, 689




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30281     Document: 00513445206     Page: 2   Date Filed: 03/30/2016


                                  No. 15-30281

F.3d 397, 400 (5th Cir. 2012); United States v. Kippers, 685 F.3d 491, 497 (5th
Cir. 2012).
      We reject the claims that the district court deprived Bradberry of due
process. Contrary to his arguments, revocation of the sentence of probation
had nothing to do with anything that occurred on, or in connection with, either
his January 2005 arrest or his September 2014 arrest. Also, Bradberry’s
December 2003 narcotics test was irrelevant to the decision to revoke
probation, and Bradberry fails to show that the alleged delay in charging him
in connection with that test violated due process. Because Bradberry is unable
to “demonstrate any error at all” regarding these claims, he fails to
demonstrate plain error. Teuschler, 689 F.3d at 400.
      Additionally, we find meritless the claim that the district court erred by
applying the statutory maximum term when resentencing Bradberry following
revocation. Upon revocation, a district court may—as the district court did in
the instant case—impose a term of imprisonment that does not exceed the
maximum set by statute for the original offense. Kippers, 685 F.3d at 496
(citing 18 U.S.C. § 3565(a)(2)); see U.S.S.G. Ch.7, Pt.A(2)(a).
      We reject, too, Bradberry’s claim under the Ex Post Facto Clause. The
Sentencing Guidelines in effect at the time the crime of conviction was
committed are not implicated when calculating the advisory policy statements
sentencing range upon revocation, see U.S.S.G. Ch.7, Pt.B, or the statutory
maximum revocation sentence, see 18 U.S.C. § 3583(e)). The concerns that
implicate the Ex Post Facto Clause are therefore not germane to Bradberry’s
case. See, e.g., United States v. Rodarte-Vasquez, 488 F.3d 316, 322 (5th Cir.
2007).
      Also, we conclude that there is no merit to the claim that the revocation
sentence was plainly unreasonable, a claim based on conclusory arguments



                                        2
    Case: 15-30281    Document: 00513445206     Page: 3   Date Filed: 03/30/2016


                                 No. 15-30281

and contrary to precedent. Bradberry fails to show why the district court’s
explanation did not suffice, particularly given the lenient punishment imposed
at the original sentencing. See Kippers, 685 F.3d at 498-99. In our view, the
district court said enough about its sentence “to allow for meaningful appellate
review and to promote the perception of fair sentencing.” Kippers, 685 F.3d at
498 (internal quotation marks and citation omitted).
      AFFIRMED.




                                       3